       Case 3:17-cv-08004-SPL Document 139 Filed 11/20/18 Page 1 of 2




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8    Stephen C., a minor, by and through      )    No. CV-17-08004-PCT-SPL
      Frank C., guardian ad litem, et al.,     )
 9                                             )
                                               )    ORDER
10                      Plaintiffs,            )
      vs.                                      )
11                                             )
                                               )
12    Bureau of Indian Education, et al.,      )
                                               )
13                                             )
                        Defendants.            )
14
15          Before the Court is the parties’ Joint Motion to Stay Litigation (Doc. 135) to stay
16   all deadlines and proceedings pending an expert assessment, scheduled for completion by
17   February 15, 2019, and a separate unscheduled mediation session. The Court notes that
18   this case was filed almost two years ago in January 2017. And, while the parties anticipate
19   working through their dispute using a mediation process, they do not provide a finite
20   schedule within which they will complete their mediation sessions or resolve the issues
21   pending in this matter. The Court does not authorize such indefinite stays. See Dependable
22   Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007) (stating
23   that stays should not be indefinite in nature). In light of these circumstances, the Court
24   declines to conclude that a stay, rather than dismissal of this action, is appropriate.
25   Accordingly,
26          IT IS ORDERED that the Joint Motion to Stay Litigation (Doc. 135) is denied;
27   ///
28   ///
      Case 3:17-cv-08004-SPL Document 139 Filed 11/20/18 Page 2 of 2




 1         IT IS FURTHER ORDERED that no later January 11, 2019 the parties shall file
 2   a joint memorandum explaining why the Court should not dismiss this case without
 3   prejudice in light of the progress made by the parties through mediation.
 4         Dated this 20th day of November, 2018.
 5
 6
 7
 8                                                   Honorable Steven P. Logan
 9                                                   United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
